Case 1:19-cv-05641-VSB Document 45-13 Filed 03/30/20 Page 1 of 44
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2 of
                                                                2 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3 of
                                                                3 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4 of
                                                                4 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page5 of
                                                                5 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page6 of
                                                                6 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page7 of
                                                                7 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page8 of
                                                                8 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page9 of
                                                                9 of
                                                                   4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1010
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1111
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1212
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1313
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1414
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1515
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1616
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1717
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1818
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page1919
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2020
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2121
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2222
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2323
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2424
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2525
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2626
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2727
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2828
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page2929
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3030
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3131
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3232
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3333
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3434
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3535
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3636
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3737
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3838
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page3939
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4040
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4141
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4242
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4343
                                                                 of of
                                                                    4444
Case
 Case1:14-cv-05683-KBF-DCF
       1:19-cv-05641-VSB Document
                           Document
                                  45-13
                                     84-1Filed
                                           Filed
                                               03/30/20
                                                 11/25/14Page
                                                          Page4444
                                                                 of of
                                                                    4444
